Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 1 of 6 PageID #: 1


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                                                                MAY 2 0 2020
UNITED STATES OF AMERICA                    § Clerk, U.S. District Court
                                            § Texas Eastern

V.                                          § NO. 6:20- CR-
                                            § JUDGE XdS\
CHRIS ALAN IRBY, JR.                        §
                                            §


                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        COUNT 1

                                                 Violation: 21 U.S.C. § 841(a)(1)
                                                 (Possession with intent to distribute
                                                 methamphetamine)

       On or about January 17, 2020, in the Eastern District of Texas, defendant Chris

Alan Irby, Jr. knowingly and intentionally possessed with intent to distribute 50 grams

or more of actual methamphetamine, a Schedule II controlled substance.


        In violation of 21 U.S.C. § 841(a)(1).


                                         COUNT 2

                                                 Violation: 18 U.S.C. § 924(c) (Use,
                                                 carrying and possession of a firearm
                                                 during and in furtherance of a drug
                                                 trafficking crime)

        On or about January 17, 2020, in the Eastern District of Texas, defendant Chris

Alan Irby, Jr., did knowingly use and carry firearms during and in relation to, and did

Indictment - Page 1 of 6
Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 2 of 6 PageID #: 2


knowingly possess the firearms in furtherance of, a drug trafficking crime for which he

may be prosecuted in a court of the United States, namely, possession with the intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), as charged in Count

One. The firearms were a Sig Sauer model P226 9mm handgun and a Smith & Wesson

model SW9VE 9mm handgun.

        In violation of 18 U.S.C. § 924(c).

                                         COUNT 3

                                                 Violation: 18 U.S.C. § 922(g)(1)
                                                 (Felon in possession of firearms)

        On or about January 17, 2020, in the Eastern District of Texas, defendant Chris

Alan Irby, Jr., while knowing that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year, to wit:

    1. Tampering with or Fabricating Evidence, a felony, in Cause No. 46356-A before
       the 188th District Court of Gregg County, Texas on September 27, 2018;

did knowingly and unlawfully possess in and affecting interstate commerce, firearms, to

wit: a Sig Sauer model P226 9mm handgun and a Smith & Wesson model SW9VE 9mm

handgun.


        In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).




Indictment - Page 2 of 6
Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 3 of 6 PageID #: 3


              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
            Pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d) and 28 U.S.C. $ 2461

        As the result of committing one or more of the foregoing offenses alleged in this

indictment, the defendant herein shall forfeit to the United States pursuant to 21 U.S.C. §

853, 18 U.S.C. § 924(d) and 28 U.S.C. § 2461:

        1. any property constituting, or derived from, and proceeds the defendant
               obtained, directly or indirectly, as the result of such violation;
        2. any of the defendant property used, or intended to be used, in any manner
               or part, to commit, or to facilitate the commission of, such violation, and/or,
        3. any and all firearms, ammunition and accessories seized from the
                 defendant, including but not limited to the following:

Firearms and Ammunition:


        (1) Sig Sauer P226 9mm pistol, SN U366388
        (2) Smith & Wesson SW9VE 9mm pistol, SN PBM3893
        (3) Multiple rounds of 9mm caliber ammunition

Cash Proceeds:

        A sum of money equal to $5,000.00 in United States currency and all interest and
        proceeds traceable thereto, representing the amount of proceeds obtained by the
        defendant as a result of the offense(s) alleged in this indictment, for which the
        defendant is personally liable.

Substitute Assets:

       If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

        1. cannot be located upon the exercise of due diligence;
        2. has been transferred or sold to, or deposited with a third
                 person;
        3. has been placed beyond the jurisdiction of the court;
        4. has been substantially diminished in value; or
        5. has been commingled with other property which cannot be
                 subdivided without difficulty;


Indictment - Page 3 of 6
Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 4 of 6 PageID #: 4


it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of

any other property of the defendant up to the value of the above forfeitable property,

including but not limited to all property, both real and personal owned by the defendant.

        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendant has in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)

and 28 U.S.C. §2461.

A TRUE BILL,



                                                 /W
Date FOREPERSON OF THE GRAND JURY


JOSEPH D. BROWN
UNITED STATES ATTORNEY


      iU. .- < ~
D. RYAN LOCKER
ASSISTANT UrS. ATTORNEY




Indictment - Page 4 of 6
Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 5 of 6 PageID #: 5


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

UNITED STATES OF AMERICA §
                                               §
V.                                             § NO. 6:20- CR- 3 1
                                               § JUDGE 5 5 \ N SN
CHRIS ALAN IRBY, JR.                           §
                                               §
                                  NOTICE OF PENALTY

                                          COUNT 1

        Violation:                   21 U.S.C. § 841(a)(1) (Possession with intent to
                                     distribute methamphetamine)

        Penalty:                     Imprisonment for a term of not less than 10 years or
                                     more than life; a fine not to exceed $10,000,000, or
                                     both; and a term of supervised release of at least 5
                                    years.


        Special Assessment:          $100.00


                                         COUNT 2

        Violation:                   18 U.S.C. § 924(c) (Use, carrying and possession of a
                                     firearm during and in furtherance of a drug trafficking
                                     crime)

        Penalty:                    Imprisonment for not less than 5 years which must be
                                     served consecutively to any other term of
                                     imprisonment; a fine not to exceed $250,000, or both;
                                    and a term of supervised release of not more than 5
                                    years.


        Special Assessment:         $100.00




Indictment - Page 5 of 6
Case 6:20-cr-00038-JCB-KNM Document 1 Filed 05/20/20 Page 6 of 6 PageID #: 6



                                  COUNT 3

        Violation:            18 U.S.C. § 922(g)(1) (Felon in possession of
                              firearms)

        Penalty:              Imprisonment for not more than 10 years; a fine not to
                              exceed $250,000, or both; and a term of supervised
                              release of not more than 3 years.


        Special Assessment:   $100.00




Indictment - Page 6 of 6                                                               r
